REDACTED COPY

 

Exhibit 10.1

SETTLEMENT AND LICENSE AGREEMENT

This Settlement and License Agreement (“Agreement”) is made as of December 6,
2010 (“Effective Date”) between Apple Inc., a California corporation (“Apple”)
and OPTi Inc., a California corporation (“OPTi”). As used herein, “Party” refers
to either OPTi or Apple, and “Parties” refers to OPTi and Apple collectively.

WHEREAS, Apple desires to acquire a non-exclusive license under all patents
owned, controlled, or licensable by OPTi, and to resolve any disputes related
thereto.

WHEREAS OPTi brought suit against Apple in OPTi Inc. v. Apple Inc., Civil Action
No. 2:07-CV-00021 (CE) (E.D. Tex.) and, following entry of judgment in that
case, Apple and OPTi filed appeals in the United States Court of Appeals for the
Federal Circuit, Nos. 2010-1129, -1286 (collectively, the “Lawsuit”); and

WHEREAS the Parties now desire to settle the Lawsuit and enter into this
agreement providing for a full, final, complete and global settlement of the
subject matter of the Lawsuit and for certain releases, licenses and covenants
not to sue, all on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

1.0 DEFINITIONS.

1.1 “Licensed Product” means any product, product line, service, device, system,
component, hardware, software, any combination of the foregoing, or other
offering that is designed, branded, made, used, sold, offered for sale, leased,
purchased, licensed, imported, exported, supplied or otherwise provided by or
for Apple or an Apple Affiliate.

1.2 “OPTi Patents” means (i) all patents and patent applications (along with
patents issuing thereon) in all jurisdictions worldwide that are, at any time
during the term of this Agreement, assigned to, owned by, or controlled by OPTi
or its Affiliates, or to which OPTi or its Affiliates have a right to assert a
claim of infringement or to grant licenses, including without limitation the
patents listed on Exhibit A hereto and (ii) any divisionals, continuations,
continuations-in-part, reissues, reexaminations, utility models, foreign
counterpart, parent or extension of any patent or application included in
section 1.2(i) or (ii), and any patent or patent application whose priority is
based upon or in common with such patents and patent applications.

 

Page 1   CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT BETWEEN OPTI AND APPLE,
12/6/10

 

[***] Confidential treatment requested under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended. Confidential portion omitted and filed
separately with the Commission.



--------------------------------------------------------------------------------

REDACTED COPY

 

1.3 “Affiliate” means, with respect to a person, corporation or other entity,
any other person, corporation or entity that directly or indirectly owns, is
owned by, or is under common ownership with such corporation or entity.

 

2.0 LICENSE AND RELEASE.

2.1 License. OPTi, on behalf of itself, its Affiliates, and their successors and
assigns, grants to Apple, its Affiliates, and their successors and assigns, a
nonexclusive, perpetual, irrevocable, fully paid-up, royalty-free, worldwide
license under the OPTi Patents to make, have made, use, purchase, sell, offer
for sale, license, lease, import, export, or otherwise dispose of Licensed
Products, and to practice and have practiced any method in connection therewith,
by or for Apple or its Affiliates.

2.2 Covenant. In addition to Sections 2.1 and 2.3, OPTi, on behalf of itself,
its Affiliates, and their successors and assigns, hereby covenants not to sue
Apple, its Affiliates, their successors and assigns, direct or indirect
customers, users, licensees, service providers, distributors, retailers, or
direct and indirect suppliers for infringement of the OPTi Patents with respect
to Licensed Products licensed above in Section 2.1. No Licensed Product shall be
used to satisfy any claim or claim element asserted by OPTi or its Affiliates,
and their successors and assigns, against Apple, its Affiliates, their
successors and assigns, customers, users, licensees, service providers,
distributors, retailers, or direct and indirect suppliers.

2.3 Release. In addition to Sections 2.1 and 2.2, the Parties, on behalf of
themselves, their Affiliates, and their successors and assigns hereby release,
acquit and forever discharge one another (together with their Affiliates,
predecessors, successors, agents, attorneys, insurers, servants, distributors,
licensees, service providers, retailers, suppliers, employees, officers,
directors, users and customers) from any and all actions, causes of action,
claims or demands, liabilities, losses, damages, attorney fees, court costs, or
any other form of claim or compensation, whether known or unknown as of the
Effective Date, arising out of the facts, events or occurrences underlying or
giving rise to or otherwise related to, the allegations in the Lawsuit or
infringement of the OPTi Patents, and covenants not to sue any released party on
account of any such claim.

2.4 The Parties, having specific intent to release all potential claims
described in the foregoing sections 2.1, 2.2 and 2.3, whether known or unknown,
do hereby acknowledge and expressly waive the provisions of section 1542 of the
California Civil Code (and similar provisions in other jurisdictions, whether by
statute or common law), which provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her, must have materially affected his settlement with
debtor.”

 

Page 2   CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT BETWEEN OPTI AND APPLE,
12/6/10

 

[***] Confidential treatment requested under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended. Confidential portion omitted and filed
separately with the Commission.



--------------------------------------------------------------------------------

REDACTED COPY

 

2.5 Dismissal. Concurrent with execution of this Agreement, OPTi and Apple shall
dismiss with prejudice the appeal pending in the Lawsuit before the United
States Court of Appeals for the Federal Circuit in matters no. 2010-1129, -1286,
including taking all necessary steps and filing all necessary documents
attendant thereto. Apple makes no admission of infringement or liability by the
negotiation, execution, or performance of this Agreement.

2.6 The Parties acknowledge and agree that Licensed Products may include
software products that are often distributed to customers by providing a master
copy of Apple software to a distributor, replicator, original equipment
manufacturer, value-added reseller, or other third party authorized to reproduce
and distribute a final product of the third party including the software.
Accordingly the licenses and other rights granted in this Section 2 shall apply
to the reproduction and distribution by authorized third parties of such
software.

2.7 To the extent that OPTi does not have the right to grant fully the releases,
licenses, covenants and other rights set out in this Agreement, it grants the
broadest such rights that it is entitled to grant consistent with the terms set
out herein.

 

3.0 CONSIDERATION.

3.1 Within ten (10) business days of the Effective Date, or within ten
(10) business days of the last signature set out below, whichever is later,
Apple will pay to OPTi the sum of Twelve Million Two Hundred and Fifty Thousand
United States dollars ($12,250,000US). Payment shall be made by electronic
transfer of funds to OPTi’s bank account as follows:

 

  Bank Name:    [***]      Bank Address:    [***]      ABA No.:    [***]     
Account No.:    [***]      Account Name:    [***]   

3.2 The payment of Section 3.1 shall be the total compensation paid to OPTi for
the rights granted in this Agreement, and no additional payment will be made to
OPTi or any other party by Apple. The parties stipulate and agree that the
payment called for by Section 3.1 shall be allocated as follows: $9,850,000
shall be deemed payment for the release and license granted pursuant to United
States Patents No. 5,710,906; 5,813,036; 6,405,291, with the balance due
allocated to the remaining patent rights granted under this agreement.

3.3 OPTi will be responsible for any duties, taxes, and levies to which it is
subject as a result of any payment hereunder.

 

Page 3   CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT BETWEEN OPTI AND APPLE,
12/6/10

 

[***] Confidential treatment requested under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended. Confidential portion omitted and filed
separately with the Commission.



--------------------------------------------------------------------------------

REDACTED COPY

 

3.4 No later than three (3) business days after the Effective Date of this
Agreement, OPTi shall provide Apple with a completed IRS Form W9. If OPTi fails
to provide such tax documentation or fails to provide tax documentation
sufficient to allow a zero (0) percent tax rate, Apple may, at its discretion,
cause taxes to be deducted from the amount paid and cause such withholding taxes
to be paid to the appropriate tax authority. For avoidance of doubt, in such
case the actual payment to OPTi will be net of any taxes withheld.

3.5 No later that five (5) business days after receipt of the payments required
by Sections 3.1 and 3.2 of this Agreement, OPTi shall file with the United
States District Court for the Eastern District of Texas a satisfaction of the
judgment entered in Case No. 2:07-CV-21-CE on December 3, 2009, in such form as
to reflect Apple’s full and complete satisfaction of the judgment by virtue of
the payment and consideration provided pursuant to this Agreement.

 

4.0 WARRANTIES.

4.1 Apple warrants and represents that it is a validly existing business and in
good standing under the laws of the respective jurisdictions in which it has
activities, and has the full power and authority to enter into this Agreement
and to perform its obligations hereunder and consummate the transactions
contemplated herein.

4.2 OPTi represents and warrants to Apple that: (a) it has all requisite legal
right, power and authority to execute, deliver and perform this Agreement;
(b) it owns the OPTi Patents, and that no other third party owns any right to
enforce or recover for infringement of the OPTi Patents by Apple or its
Affiliates at any time during the term of this Agreement; and (c) it has not
granted and will not grant any licenses or other rights, under the OPTi Patents
or otherwise, that would conflict with or prevent the licenses, covenants,
releases and rights granted to Apple and its Affiliates hereunder. OPTi
represents and warrants that there are no liens, conveyances, mortgages,
assignments, encumbrances, or other agreements that would prevent or impair the
full and complete exercise of the terms of this Agreement. OPTi agrees to
indemnify and hold Apple and its Affiliates harmless in the event that Apple is
found liable in connection with any claim brought by a third party who claims
any interest in, or any right to recover under any OPTi Patent. OPTi shall not
grant or assign any rights under the OPTi Patents, unless such grants or
assignments are made subject to the rights granted in this Agreement.

4.3 OPTi represents and warrants that it does not directly or indirectly own a
controlling interest in, nor is it owned or controlled by or in common with, any
other company or other entity that owns any patents or patent applications other
than the OPTi Patents. For the purposes of this provision “control,”
“controlling interest,” and their cognates shall refer to direct or indirect
ownership of 50% or more of the voting shares of an entity. The express purpose
of this clause is to permit Apple to understand all patent rights that could be
asserted against it by anyone having an interest in the OPTi

 

Page 4   CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT BETWEEN OPTI AND APPLE,
12/6/10

 

[***] Confidential treatment requested under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended. Confidential portion omitted and filed
separately with the Commission.



--------------------------------------------------------------------------------

REDACTED COPY

 

Patents; as such, any omission is deemed material to this entire Agreement. In
the event that, and notwithstanding this representation and warranty of
Section 4.3, there are other patents that are directly or indirectly owned or
controlled by OPTi or another entity that is owned or controlled by or in common
with OPTi, then such other patents shall be treated as if they were OPTi Patents
for the purposes of all licenses, covenants, releases and other rights granted
in this Agreement.

 

5.0 TERM AND TERMINATION.

5.1 This Agreement shall not be binding on the Parties until it has been signed
below by both Parties, at which time it shall be deemed effective as of its
Effective Date. The Agreement shall remain in full force and effect until the
expiration of the last to expire of the OPTi Patents. At that time, the
licenses, covenants, and releases of Section 2.0 shall remain in effect in
perpetuity with respect to rights granted prior to the expiration.

5.2 Other than as set forth in Section 5.1, this Agreement may only be
terminated by mutual written agreement of the Parties.

 

6.0 ASSIGNABILITY.

6.1 Neither party may grant or assign any rights or delegate any duties under
this Agreement to any third party without the prior written consent of the
other, and any attempted assignment without such consent shall be null and void.
Notwithstanding the foregoing, Apple may (i) assign rights under this Agreement
to any of its Affiliates and (ii) assign rights under this Agreement to (a) an
acquirer of all or substantially all of the equity or assets of its business to
which this Agreement relates, but only with respect to the business acquired or
(b) the surviving entity in any merger, consolidation, equity exchange, or
reorganization of its business to which this Agreement relates, but only with
respect to the business covered by this Agreement. All license rights and
covenants contained herein shall run with the Patents and shall be binding on
any successors-in-interest or assigns thereof. OPTi and its Affiliates shall not
assign, or grant any right under, any OPTi Patent to any other party unless such
assignment or grant is subject to all of the terms and conditions of this
Agreement, and such other party executes an agreement agreeing to be bound by
all of the terms and conditions of this Agreement. Any attempted assignment or
grant in contravention of this Section 6.1 shall be null and void. This
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the Parties and their permitted successors and assigns.

 

7.0 CONFIDENTIALITY.

7.1 The terms of this Agreement and all correspondence relating to this
Agreement are confidential. The Parties shall keep terms and particulars of this
Agreement strictly confidential and no Party shall now or hereafter disclose
such terms

 

Page 5   CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT BETWEEN OPTI AND APPLE,
12/6/10

 

[***] Confidential treatment requested under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended. Confidential portion omitted and filed
separately with the Commission.



--------------------------------------------------------------------------------

REDACTED COPY

 

and particulars to any third party except: (i) with the prior written consent of
the other Party, (ii) as may be required by applicable law, regulation or order
of a governmental authority of competent jurisdiction (including without
limitation, disclosures which OPTi reasonably and in good faith believes to be
appropriate to meet its obligations under the securities laws of the United
States), (iii) during the course of litigation so long as the disclosure of such
terms and conditions is subject to the same restrictions as is the confidential
information of the other litigating parties, such restrictions are embodied in a
court-entered protective order limiting disclosure to outside counsel and such
disclosing Party provides the other Party written notice at least ten
(10) business days prior to such disclosure, (iv) in confidence to the
professional legal and financial counsel representing such Party, or (v) in
confidence to any party covered by the releases, licenses or covenants granted
herein. With respect to the foregoing (ii), such disclosing Party shall, to the
extent legally permissible, provide the other Party with prior written notice of
such applicable law, regulation or order and, at the request of the other Party,
use reasonable efforts to limit the disclosure of the terms and conditions of
this Agreement, and to obtain a protective order or other confidential
treatment.

7.2 Except as authorized in Paragraph 7.1, neither Party shall issue a press
release or make any other public statement regarding this Agreement or the
settlement of the Lawsuit, except that either party may make any statement it
deems appropriate to satisfy its various public reporting obligations. Neither
party shall directly or indirectly seek to initiate or respond to any inquiry by
the press concerning the other party, the Agreement, the settlement, or the
Lawsuit. In any public statements or filings made by either party, which shall
be made only as permitted by Paragraph 7.1 and/or 7.2, the party shall expressly
state that Apple has paid a total of $12,250,000, of which $9,850,000 was for
the release and license granted pursuant to United States Patents No. 5,710,906;
5,813,036; 6,405,291 relating to the technology at issue in the Lawsuit, with an
additional payment for a concurrent license pertaining to the remaining patent
rights granted under this Agreement.

7.3 The confidentiality provisions of this Agreement are material terms of this
Agreement, and any breach of these provisions will constitute a material breach
of this Agreement. The failure of any Party to enforce at any time any of the
provisions governing the confidentiality of the terms of this Agreement or to
require at any time performance by any of the Parties of any such provisions
shall in no way be construed as a waiver of such provision or relinquishment of
the right thereafter to enforce such provision.

 

8.0 NOTICES.

8.1 All notices required or permitted to be given hereunder shall be in writing
and shall be deemed delivered (i) upon receipt if delivered by hand, (ii) the
next business day after being sent by prepaid, nationally-recognized, overnight
air courier, (iii) five (5) business days after being sent by registered or
certified airmail, return receipt required, postage prepaid, or (iv) upon
transmittal when transmitted by confirmed telecopy

 

Page 6   CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT BETWEEN OPTI AND APPLE,
12/6/10

 

[***] Confidential treatment requested under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended. Confidential portion omitted and filed
separately with the Commission.



--------------------------------------------------------------------------------

REDACTED COPY

 

(provided that such notice is followed notice pursuant to any of (i) –
(iii) above). All notices shall be addressed as follows:

 

For Apple:    For OPTi: General Counsel    Chief Executive Officer Apple    OPTi
Inc. 1 Infinite Loop, 301-4GC    3430 W. Bayshore Road, Suite 103 Cupertino, CA
95014    Palo Alto, CA 94303 Fax: (408) 974-8530    Fax: (650) 213-8551

 

with a copy to:

  

 

Director of Patents

   Taras A. Gracey, Esq. Apple    Winston & Strawn LLP 1 Infinite Loop, 36-2PAT
   35 West Wacker Drive Cupertino, CA 95014    Chicago, IL 60601 Fax:
(408) 974-4992    Fax: (312) 558-5700

 

9.0 MISCELLANEOUS.

9.1 OPTi has no obligation hereunder to institute any action or suit against any
third party for infringement of any of the OPTi Patents, or to defend against
any action challenging the validity of the OPTi Patents. Apple has no right to
institute any action against any third party for infringement of any OPTi
Patent.

9.2 Nothing in this Agreement is intended or shall be deemed to constitute a
partnership, agency, employer-employee, or joint venture relationship between
the Parties. Neither Party shall incur any debts or make any commitments for the
other. There is no fiduciary duty or special relationship of any kind between
the Parties to this Agreement. Each Party expressly disclaims any reliance on
any act, word, or deed of the other Party in entering into this Agreement.

9.3 Nothing contained in this Agreement shall be construed as conferring any
right to a license or to otherwise use any patent, patent application,
trademark, service name, service mark, trade dress, trade secret or other
intellectual property belonging to Apple.

9.4 If any portion of this Agreement is found to be invalid, illegal, or
unenforceable for any reason, the remainder of the Agreement shall continue in
force and, if needed, the Parties or a court of competent jurisdiction shall
substitute suitable provisions having like economic effect and intent.

9.5 This Agreement cannot be modified, terminated or amended in any respect
orally or by conduct of the Parties. Any termination, modification, or amendment
may be made only by a writing signed by all Parties. No waiver of any provision
shall be binding in any event unless executed in writing by the Party making the
waiver.

 

Page 7   CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT BETWEEN OPTI AND APPLE,
12/6/10

 

[***] Confidential treatment requested under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended. Confidential portion omitted and filed
separately with the Commission.



--------------------------------------------------------------------------------

REDACTED COPY

 

9.6 This Agreement may be executed in several counterparts, each of which is
deemed to be an original but all of which constitute a one and the same
instrument. Electronic copies of the signatures of the Parties to this Agreement
shall be treated as if they are original signatures and shall have the same
legal effect as would original signatures.

9.7 Each Party and counsel have reviewed and approved this Agreement, and
accordingly any presumption or rule of construction permitting ambiguities to be
resolved against the drafting party shall not be employed in the interpretation
or application of this Agreement.

9.8 The headings inserted in this Agreement are for reference only and are not
intended to form any part of the operative portion of this Agreement, and they
shall not be employed in the interpretation or application of this Agreement.

9.9 This Agreement shall be construed, and the relationship between the Parties
determined, in accordance with the laws of California, notwithstanding any
choice-of-law principle that might dictate a different governing law.

9.10 This Agreement sets forth the entire understanding of the Parties with
respect to the OPTi Patents, and replaces any prior oral or written
communications, discussions or agreements between them.

9.11 The remedy for breach of this Agreement shall be limited to damages and/or
injunctive relief, as appropriate, for breach of contract and shall not include
remedies for patent infringement.

9.12 EXCEPT AS PROVIDED EXPLICITLY HEREIN, IN NO EVENT SHALL ANY PARTY BE LIABLE
TO ANY OTHER PARTY OR ANY OTHER PERSON OR ENTITY (UNDER CONTRACT, STRICT
LIABILITY, NEGLIGENCE, OR OTHER THEORY) FOR SPECIAL, INDIRECT, EXEMPLARY,
INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS, OPPORTUNITIES OR
SAVINGS, ARISING OUT OF OR RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT.

9.13 The Parties acknowledge and agree that the OPTi Patents are “intellectual
property” as defined in Section 101(35A) of the United States Bankruptcy Code
(the “Code”), as the same may be amended from time to time, that have been
licensed hereunder in a contemporaneous exchange for value. OPTi acknowledges
that if OPTi, as a debtor in possession or a trustee in bankruptcy in a case
under the Code, rejects this Agreement, Apple may elect to retain its rights
under this Agreement as provided in Section 365(n) of the Code. Upon written
request from Apple to OPTi or the bankruptcy trustee of OPTi’s election to
proceed under Section 365(n), OPTi or the bankruptcy trustee shall comply in all
respects with Section 365(n), including, without limitation, by not interfering
with the rights of Apple as provided by this Agreement.

 

Page 8   CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT BETWEEN OPTI AND APPLE,
12/6/10

 

[***] Confidential treatment requested under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended. Confidential portion omitted and filed
separately with the Commission.



--------------------------------------------------------------------------------

REDACTED COPY

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties to be
effective as of the Effective Date.

 

APPLE INC.    OPTi Inc. By:         /s/ Noreen Krall               
By:        /s/ Bernard T. Marren             Name:   Noreen
Krall                        Name:  Bernard T. Marren                     Its:
  Sr. Director, IP Law & Litigation       
Its:  President                                          Dated:   December 6,
2010                    Dated:  December 6, 2010                    

 

Page 9   CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT BETWEEN OPTI AND APPLE,
12/6/10

 

[***] Confidential treatment requested under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended. Confidential portion omitted and filed
separately with the Commission.



--------------------------------------------------------------------------------

REDACTED COPY

 

EXHIBIT A

 

    7,523,245    Compact ISA-bus interface     6,567,875    USB data serializer
    6,405,291    Predictive snooping of cache memory for master-initiated
accesses     6,098,141    Compact ISA-bus interface     6,029,251    Method and
apparatus for temperature sensing     5,974,495    Using a back-off signal to
bridge a first bus to a second bus     5,968,151    System and method of
positively determining ISA cycle claiming     5,944,807    Compact ISA-bus
interface     5,933,611    Dynamic scheduler for time multiplexed serial bus    
5,918,072    System for controlling variable length PCI burst data using a dummy
final data phase and adjusting the burst length during transaction     5,907,857
   Refresh-ahead and burst refresh preemption technique for managing DRAM in
computer system     5,905,887    Clock frequency detection for computer system  
  5,900,016    System for using a cache memory with a write-back architecture  
  5,890,002    System and method for bus master emulation     5,881,271   
System and method for clock management     5,860,113    System for using a dirty
bit with a cache memory     5,854,638    Unified memory architecture with
parallel access by host and video controller     5,822,768    Dual ported memory
for a unified memory architecture     5,813,036    Predictive snooping of cache
memory for master-initiated accesses     5,805,905    Method and apparatus for
arbitrating requests at two or more levels of priority using a single request
line     5,790,831    VL-bus/PCI-bus bridge     5,768,624    Method and
apparatus for employing ping-pong buffering with one level deep buffers for fast
DRAM access     5,710,906    Predictive snooping of cache memory for
master-initiated accesses     5,577,214    Programmable hold delay     5,550,515
   Multiphase clock synthesizer having a plurality of phase shifted inputs to a
plurality of phase comparators in a phase locked loop     5,469,555    Adaptive
write-back method and apparatus wherein the cache system operates in a
combination of write-back and write-through modes for a cache-based
microprocessor system     5,463,759    Adaptive write-back method and apparatus
wherein the cache system operates in a combination of write-back and
write-through modes for a cache-based microprocessor system     5,448,742   
Method and apparatus for local memory and system bus refreshing with single-port
memory controller and rotating arbitration priority     5,426,739    Local bus -
I/O Bus Computer Architecture     5,423,019    Automatic cache flush with
readable and writable cache tag memory     5,414,827    Automatic cache flush  
  5,371,880    Bus synchronization apparatus and method     5,309,568    Local
bus design     5,287,481    Automatic cache flush with readable and writable
cache tag memory

 

Page 10   CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT BETWEEN OPTI AND APPLE,
12/6/10

 

[***] Confidential treatment requested under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended. Confidential portion omitted and filed
separately with the Commission.